 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDSnap Out Binding&Folding, Inc. andAutomatedFolding & Binding Co.andBookbinders and Bin-dery Women's Union, Local No. 63, 63-A, Interna-tionalBrotherhood of Bookbinders,AFL-CIO.Case 21-CA-7247request that employee Hosey permit Respondents'attorney to be present when Hosey gave a state-ment to a Board agent. This precise issue wasneither alleged nor litigated.June 29, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn March 30, 1967, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, with a supporting brief, the ChargingParty filed exceptions, and the Respondent filed ananswering brief and a motion to strike various partsof General Counsel's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.MEMBER BROWN, dissenting in part:Iwould find that, by distributing the January 28"flyer,"Respondents threatened a reduction ofhours and wages in the event of a union victory inthe election conducted that day and that Respond-ents thereby violated Section 8(a)(1) of the Act. Iwould accordingly issue a remedial order ap-propriate to this case.In affirming that portion of the Trial Examiner'sDecision described as "The affidavit incidents," Iconsider it important to note that the Board doesnot reach or pass on the lawfulness of Respondents'In determining the employees to be included in the bargaining unit, forthe purpose of ascertaining the Union's majority status, the Trial Ex-aminer concluded that Robert Aviles was a nonsupervisory employee andtherefore a member of the unit. In an earlier representation proceeding in-volving this same unit, the Board had decided that Aviles was a supervisorand, accordingly, not entitled to vote in the election. 160 NLRB 161.Whether or not Aviles is now treated as a member of the unit, the GeneralCounsel would in either event be required to prove that the Unionrepresented 21'of the unit employees at the time of its demand for recogni-tion, in order to prevail under the present 8(a)(5) complaintWe thereforefind it unnecessary to pass on the status of Aviles or the propriety ofrelitigating that question in this proceeding.Similarly, there is no need to cinsider the Trial Examiner's dispositionof certain of the authorization cards offered by the General Counsel toestablish the Union's majority representation at the time of the demandfor recognition. Even assuming that the Union enjoyed majority status,the other circumstances in the case, as found by the Trial Examiner, fallshort of establishing that Respondent's refusal to extend recognition wasmotivated by an unlawful intention to forestall collective bargaining orevade bargaining obligations.Aaron Brothers Company of California,158NLRB 1077; cf.H. & H. Plastics Mfg., Co.,158 NLRB 1395.We note three factual errors in the Trial Examiner's Decision. The firstoccurs in the penultimate sentence of the second paragraph of the sectionentitled "a.The meeting of January 10."Margolin testified that he statedat this meeting that employee Fisher, of all the girls, couldeasilyqualify asa,lourneywoman. He did not state, as found by the Trial Examiner, that hedid not think that any of the other girls could qualify. The other errors arefound in the sixth-from-last paragraph of his Concluding Findings. A totalof 21 employees, rather than the 20 inadvertently mentioned by the TrialExaminer, signed cards for the Union, and employee Hosey, as well asemployee Medina, testified that the president of the Respondents had ut-tered a threat about closing the plant. The Trial Examiner had earlier inhis Decision discussed and discredited Hosey's testimony None of theseerrors mat°rially affects the findings and conclusions drawn by the TrialExaminer and affirmed in this Decision and Order. In view of this af-firmance, it is unnecessary to pass on Respondents' motion to strike por-tions of General Counsel's exceptions and brief.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DoYLE, Trial Examiner: This proceeding,with all parties represented by counsel, was heard beforeme in Los Angeles, California, on November 15-21,1966, on complaint of the General Counsel and answer ofthe Respondents. The issues submitted for decision werewhether Respondents had violated Section 8(a)(1) and (5)of the Act by certain conduct, more particularlydescribed hereinafter. i1The charge herein was filed by George E Smith,business representa-tive, on June 22,1966,and the complaint herein was issued by the Re-gional Director, Region 21(Los Angeles,California),on September 8,1966.In this-Decision,Bookbinders and Bindery Women's Union,Local No.63, 63-A, International Brotherhood of Bookbinders,AFL-CIO, isreferred to as the Union,Snap Out Binding&Folding,Inc., and Auto-mated Folding&Binding Co, which are found herein to be one em-ployer, is referred to as the Company,the General Counsel of the Boardand his representative at the hearing,as the General Counsel, the Na-tional Labor Relations Board,as the Board;and the National Labor Rela-tions Act,as amended,as the Act.All dates in this report are in the year 1966 unless noted otherwise.166 NLRB No. 21 SNAP OUTBINDING& FOLDING INC.At the hearing all parties were represented by counsel,who were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, to introduceevidence bearing on the issues, to argue the issues orallyupon the record, and to file briefs and proposed findings.The General Counsel and the Company have filed briefswhich have been carefully considered.Upon the entire record of the case and upon my obser-vation of the witnesses. I make the following-FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE COMPANYIt is admitted in the pleadings that Snap Out Binding &Folding, Inc., is a California corporation with its principaloffice and place of business at 44-45 South Santa FeAvenue, in Los Angeles, California, where it is engagedin trade graphic finishing operations for customers in theprinting business.Automated Folding & Binding Co. is a California cor-poration with its principal office and place of business at1361 East 16th Street, Los Angeles, California, where italso is engaged in trade graphic finishing operations forcustomers in the printing business.Max Margolin is the president of both entities andowns a majority of the stock in each. Margolin also hasoverall control of all phases of the operations of both cor-porations including finances, sales, and production, andhe is responsible for the labor relations policies of bothcorporations.The two corporations, in the course and conduct oftheir business operations, annually sell and perform ser-vices valued in excess of $50,000 for Rapid Blue PrintCompany. The latter-named company, in the course andconduct of its business as a trade printing establishment,annually sells and causes to be shipped goods valued inexcess of $50,000 directly to commercial customerslocated outside the State of California.The pleadings establish, in addition to the above facts,that the two corporations together form one integratedbusiness enterprise with common labor relations policiesand constitute a single employer for the purposes of theAct, which is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAt the hearing the parties stipulated that the Union isand at all times material herein had been a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe IssuesThe complaint, in substance, alleges that the Companyrefused to recognize and bargain with the Union as theexclusive bargaining representative of the Company'semployees in an appropriate unit after the Union madedue demand for such bargaining on January 20, uponwhich date the Union represented a majority of the Com-pany's employees in the said appropriate unit. The com-plaint also alleges that the Company coerced employeesin the exercise of their rights guaranteed under Section 7of the Act by certain statements made to employees by317company officials and that by this conduct the Companyviolated Section 8(a)(1) and (5) of the Act.The answer of the Company admitted that the two cor-porations constituted a single employer which is engagedin commerce within the meaning of the Act. At the hear-ing, counsel for the parties stipulated that the unit setforth in the complaint was appropriate for collective bar-gaining.At the hearing, the Company contended that the Uniondid not at any time material to the controversy representa majority of the Company's employees since at least sixof the Union's authorization cards were invalid becausethey had been obtained through misrepresentations orcoercion or both, and that the showing of authorizationcards at the hearing did not establish that the Union pos-sessed 4 majority in the unit at the time of its demand forrecognition and bargaining.The Company also claimed that the Union did notrepresent a majority of the Company's employees, re-gardless of how the authorization cards were obtained,since two of the cards were obtainedafterthe demandand refusal of recognition. Also, that all the authorizationcards were obtained in an atmosphere of union coercionto the extent that they could not be the basis for a bargain-ing order.The Company also denied that at any time it interferedwith, restrained, or coerced its employees in the exerciseof their rights under Section 7 of the Act.The Representation ProceedingThe present proceeding is connected with a representa-tion proceeding involving the parties which was docketedas Case 21-RC-9894. In the representation proceeding,the Union filed a petition for certification of representa-tives with the Regional Office of the Board (Region 21,Los Angeles, California) on January 7, 1966. On January17, the parties, with the approval of the RegionalDirector, executed an agreement for Stipulation for Cer-tificationUpon a Consent Election. In this agreement,the appropriate unit was described in the same languageas set forth in the complaint. The description is as fol-lows:All bindery employees, shipping and receiving em-ployees, and delivery drivers at Employer's Los Angeles,California, plants, excluding office clerical employees,professionalemployees, guards and supervisors asdefined in the Act.On January 28, the Regional Director conducted asecret-ballot election among the employees of the Com-pany in the appropriate unit. On March 8, the ballotswere opened and counted with the following tally:Approximate number of eligible voters45Void ballots1Votes cast for petitioner15Votes against participatinglabor organization15Valid votes counted30Challenged ballots9Valid votes counted pluschallenged ballots39On March 15, the Union filed timely objections to theconduct of the election and, thereafter, the RegionalDirector initiated an investigation on the objections andchallenged ballots. The ballots of Oswaldo Fernandez, 318DECISIONSOF NATIONALLABOR RELATIONS BOARDSr.,Ervin!, Frederick, and Jo Ann Gutierrez were chal-lenged by! the Board agent because their names did notappear on the eligibility list submitted by the Company.The Union challenged Robert C. Aviles, Oswaldo Fer-nandez, Jr., and Isabell Fisher on the ground that thoseemployee were supervisors.The Regional Director, in his report on challenged bal-lots and objections to election, found that Robert C.Aviles, Oswaldo Fernandez, Sr., and Isabell Fisher weresupervisors under the Act and were not eligible to par-ticipate in the election. Upon appeal, the Board approvedthis findin .2 The Board also found that Oswaldo Fernan-dez, Jr., was an eligible voter. The Board also found thatcertain of he objections of the election were well foundedand set aside the election. Thereafter, the Unionwithdrew its petition and filed the instant charge. Alsoprior tote opening of the hearing herein, another unfairlabor pra tice proceeding had established that ErvinFrederick, was an eligible voter.The Issu as to the Eligibility of Aviles, Fernandez, Sr.,and FisherIn this proceeding,counsel for the Company stated thathe desiredto introduce evidence which would show thatthe three named employees were not supervisors butrank-and-rile employees.He also pointed out that theBoard's d cision as to the three employees involved wasbased on affidavits and not on the testimony of personsunder oatwho were subject to cross-examination. Aftersome discussion of this subject,theGeneral Counselstated that he was prepared to offer proof as to the super-visory capacity of the three individuals,if I deemed itnecessaryL I then stated that since the proof on the issuewas available to both sides and the witnesses were availa-ble, I thought the safer course of action would be to taketestimonyon this point, and thus afford the Company ahearing o the issue.Thereafter,counsel for the GeneralCounseland counsel for the Company both presentedevidenceand cross-examined the witnesses on this issue.At thehearing,counsel for the parties agreed that 40named employeeswere properly included in the ap-propriate unit.3This isolated the issue of the supervisorystatus of ernandez, Sr., Aviles,and Fisher.As noted previously,the Regional Director,in his in-vestigatio,found that the three employees were super-visors within the meaning ofthe Act, andthe Board, in itsDecision and Order,supra,affirmed the RegionalDirector's findings.Upon the evidence presented in thisproceeding,I find that Fernandez,Sr., and Fisher areeach supervisorswithin the meaning oftheAct. Forreasons later set forth I findthat Avilesis a rank-and-fileemployee.Oswaldo Fernandez, Sr.The principal witnesses as to the supervisory status ofFernandes, Sr., were Fernandez, Sr., himself, and MaxMargolin,; the owner, and immediate supervisor of all ac-tivities of the Company.In the !course of his direct examination, Fernandeztestified that he was a "working foreman" and that he didnot have authority to hire, fire, or discipline employees.He said that he performed the same functions as otheroperators in the folding department with the exceptionthat he sets up some machines for employees with less ex-perience.He also stated that on one occasion he hadrecommended that Jose Medina, Jr., be given a raise inpay which Margolin had previously denied the employee.Fernandez explained that on this occasion the Companyhad a large order to fill and he told Margolin that Medina,Jr.,was threatening to quit and that he was absolutelyneeded to complete the big order. Under those circum-stances,Margolin relented and kept the employee at hTS'job by giving him the increase in pay.On cross-examination, however, Fernandez said thathe assigns men to various jobs in the folding department,checks the work in progress and makes sure that it isbeing properly performed. In the assignment of jobs tothe employees, he uses his own judgment based on his ex-perience. Fernandez also said that Margolin places muchreliance on his judgment; when a new employee is hiredon a probationary basis, he is retained or dismissed on thebasis of Fernandez' opinion of his ability or skill. Alsowhen layoffs become necessary due to lack of work, Fer-nandez decides in the first instance which operators willbe retained and which shall be laid off. Margolin then per-forms the actual layoff based upon the recommendationsof Fernandez. Fernandez also said that he was a salariedemployee and was changed from an hourly employee toa salaried employee at the time he was made the workingforeman in the folding department.Employee Ortiz stated that Margolin had personally in-formed him that Fernandez was in charge of the foldingdepartment.Upon all the evidence on this point, it is found that Fer-nandez, Sr., responsibly directs the employees in the fold-ing department, effectively recommends the hiring or re-tention of employees on a permanent basis, has effective-ly recommended a salary increase, and has selected em-ployees for layoff. I find, therefore, that he is a supervisorwithin the meaning of the Act and is therefore excludedfrom the appropriate unit.Isabell FisherIsabell Fisher testified that she is the floorlady in thebindery department. As the floorlady, she regularly as-signed particular jobs to the employees in the bindery de-partment. In this department, there are about six or sevendifferent operations. Fisher testified that some employeesare more skilled at one operation than in another. It ispart of her job to decide which employee shall operatewhich machine on each particular job. She sets up themachines for other employees. On some occasions, sheoperates different machines in the bindery departmentherself. Fisher testified that the women employees in herdepartment came to her with petty complaints orgrievances which she remedied herself. If the grievancesor complaints were of a serious nature, then she referredthem to higher authority in the person of Margolin orRichard Kramer, the plant superintendent.Fisher said that the girls brought these complaints toher because they had been told to do so by Margolin.Fisher is paid on an hourly basis as are the other em-ployees in the bindery department, but she is paid more2Snap-O0 Binding & Folding, Inc.,160 NLRB 161, July 12, 1966.3These employees are listed in G. C Exh. 2. SNAP OUT BINDING & FOLDING INC.319than the other employees.Fisher has, on occasion, givenemployees permission to be absent from work or to leavework early without consulting anyone else. She also hasinformed employees when they were laid off or whenthey were transferred to other departments or when towork overtime.Upon all of the evidence,I find that Fisher responsiblydirects the employees in the bindery department and ex-ercises authority to adjust minor grievances and grantminor deviations from the scheduled work hours.There-fore, I find her to be a supervisor within the meaning ofthe Act. She is therefore excluded from the appropriateunit.RobertC. AvilesOn direct examination,Aviles testified that he hadbeen employed by the Company for the past 12 years. Atthe time of the organizational campaign he held a jobwhich was called expediter-processor.He explained thatin this job, his principal duty was to receive purchase or-ders from customers on the telephone and write out theseorders with specific instructions as to how each job wasto be done.When he completed writing up the ticket, hetook it to Kramer,the superintendent, who then dis-tributed the work order to the particular departmentwhich was to perform the work.Sometimes he receivedwork orders through the mail, and on those occasions hecalled the customer and inquired as to how the customerwanted the job performed.The "job tickets" whichAviles made out contain the instructions for completingthe job. Aviles said that there is no one who works underhis supervision.When he finishes writing up the jobticket, he gives it to Kramer who distributes it. On someoccasions,Kramer has asked him to take the ticket to theproper department,and on those occasions,which werenot frequent,he did so.For this work,Aviles has a desklocated in the shipping area. Sometimes he will do workin the cutting,drilling, or general bindery departments.He is capable of performing work in each of the depart-ments such as cutting,binding, and folding, and on occa-sion he works in these departments to demonstrate to theemployees how the customer wants the job done, or tohelp out on a rush order.His job brings him in frequentcontact with the employees in the shipping department,but only because of specific instructions from thecustomers to him as to how the customer wants thenames of consignees,etc., affixed on their packages orcartons for out-of-State or local shipment.In the shippingdepartment,there is a staff which varies fromoneto five.When needed,other employees may be transferred intothe shipping department for a special job. Aviles testifiedthat he did not work the same regular hours as other em-ployees, because on some days he received no work or-ders and on other days might receive as many as 30. Onsome days he worked over 8 hours, and on other days hedid not work that number of hours. He is paid a salary.Aviles testified that he had no authority to hire, fire, layoff, transfer,or discipline employees.He has the samelunch period as other employees,but there are no em-ployees assigned to work under his supervision. Some-times employees come to him to ask more instructionsthan are carried on the job ticket.On cross-examination by the General Counsel,Avilessaid that he had brought the names of two prospectiveemployees,Navarrette and Lopez,toMargolin's atten-tion.These men were later hired.Aviles said that on oneoccasion he had picked employees to work overtime andinitialed their timecards for that overtime.On redirect,Aviles testified that Navarrette was a personal friend ofhis with much less experience in the business,so Navar-rette occasionally asked him a question about the work,rather than to go to Margolin or to the superintendent.Aviles explained that he had recommended Lopez forhire to Margolin at the request of a fellow employee, Nor-man Robarge. Aviles also said that his selection of peopleto work overtime and his initialing of their timecards onthe one occasion referred to was done at the expressrequest of Superintendent Kramer,who knew that Avileswas working overtime on that night,and Kramer wantedto keep a personal appointment on that particualr even-ing.Aviles said that the only time he had picked em-ployees for overtime or initialed their overtime cards wason this one occasion at the specific request of Kramer.Aviles answered all questions on both direct and cross-examination in a straight forward and candid manner. Icredit his testimony and find that he was the expediter-processor for the Company whose principal duties wereto write up instructions as to how the customers wantedtheir orders performed and to see that their instructionswere followed.There were no employees over whom heexercised any routine supervisory authority. If he con-ferred with employees or instructed them as to certainjobs, it was merely to make clearer the customer's in-structions as they had given them to Aviles. He appearsto be an experienced,valued, salaried employee who per-forms one particular function for the Company, that ofthe order-taker, whose duty it was to see that orders werefinished in accordance with the customers'instructionsand to their satisfaction.It has been said that the focus of inquiry into an em-ployee's status must be centered on the existence of su-pervisory power, which is to be distinguished from ab-stract, theoretical, or "rule book" authority on the onehand and from infrequent exercise of clearly delegatedauthority on the other.4And while it is well settled that the list of supervisorypowers in the Act's Section 2(11) must be read in thedisjunctive,the section also requires the exercise of "in-dependence of judgment in the conjunctive ... with whatgoes before. "5It follows then that it is not enough that an individualperform one of the functions listed in Section 2(11); hemust consistently display true independence of judgmentin implementing this authority. The exercise of some su-pervisory tasks in a merely"routine," "clerical," "per-functory," or "sporadic"manner does not elevate a rank-and-file employee into the supervisory ranks. Nor will theexistence of independent judgment alone suffice;for "thedecisive question is whether[the individuals involved]have been found to possess authority to use their inde-pendent judgment with respect to the exercise by them of4SeeN L.R B v. Southern Bleachery& Print Works, Inc.,257 F 2d235, 239 (C.A. 4), cert. denied 359 U.S 911;N.L.R B v. CapitalTransitCompany, 221F 2d 864, 867 (C.A D.C.),Ohio Power Company v.N L.R.B.,176 F.2d 385, 387 (C A.6);N.L R B. v.Beaver MeadowCreamery,Inc.,215 F.2d 247,251 (C.A3), N L.R B. v. Whitin MachineWorks,204 F 2d 883,886 (C.A 1).5Poultry Enterprises,Inc. v. N.L.R B,216 F 2d 798,802 (C.A 5),N L R.B v.Southern Bleachery & Print Works, supra 320DECISIONSOF NATIONALLABOR RELATIONS BOARDsome one or more of the specific authorities listed in §2(11) of the Act,as amended." 6Upon theabove facts and the authorities cited, I findthatAvilesis not a supervisor as definedby the Act.The Alleged Majority of the UnionAs noted previously, counsel for the parties at the hear-ing stipulated that 40 named employees were properlymembers of the appropriate unit. By the finding abovethatAviles is not a supervisor, the number of eligiblevoters in the appropriate unit was increased by 1 to a totalof 41 employees. Of the 41 employees, the Company con-tends that the authorization cards of 7 employees shouldnot be counted. These employees are: Hans Schaer, Bur-ton Chase, Jerry Alexander, Hazel Williams, Bill Hardi-son, and Nancy and Edwin Webb, who are wife andhusband.The Cards of Certain EmployeesIn deciding whether the card of each of the above-men-tioned employees should be counted, the criterion for thedecision is set out in a series of Board decisions.' InBauer Welding & Metal Fabricators, Inc.,154 NLRB954, 966-967, the Trial Examiner's decision, which wasadopted without comment by the Board, states the fol-lowing:Respondent would seem to misconceive the basisof the doctrine on which it relies....The doctrine,in essence, is to the effect that where the facts takenas a whole show that the employees were led to be-lieve that by signing the cards they were not signify-ing a desire to be represented by the Union for col-lective-bargaining,butmerely attesting to theirwillingness to have a Board election, the cardsachieve a significance no greater than what theUnion led the employees to believe they had.Thus inN.L.R.B. v. Harold W. Koehler, et al. dlblaKoehler'sWholesale Restaurant Supply,328 F.2d770, 773 (C.A. 7), the employees were told that bysigning the cards"they were not selecting [theUnion]astheirbargainingagent"(emphasissupplied)butmerely executing the formalityneeded for having the Board conduct an elec-tion. InN.L.R.B. v. Abrasive Salvage Company,Inc.,285 F.2d 552, 555 (C.A. 7), the employeessigned under like belief that it was only for [the] pur-pose of having the Board conduct an election, someof the signers, when solicited, having "expressedreluctance to join the union." InAbrasive Salvage,also, the employees, upon learning the union was de-manding recognition on the basis of the cards, askedthe union for their cards back, saying it-had "misin-formed" them. InEnglewood Lumber Company,130NLRB 384, the remaining case cited by Respondent,the employees were led to believe the cards hadnosignificanceother than to indicate their willingnessto have a Board election. [Emphasis supplied.]6N.L.R.B. v Brown & Sharpe Manufacturing Company,169 F.2d331, 334 (C.A 1). See alsoPoultry Enterprises, Inc. vN.L R B ,216F 2d 798, 801-802 (C.A. 5), N L.R B. vLindsay Newspapers, Inc.,315F 2d 709,712 (C A5),N.L R.B. v. City Yellow Cab Company,344 F 2d575, 579-582 (C A6);N.L R B v Overnite Transportation Co ,308F 2d 284, 289-290 (C A4),N L.R B. v Southern Bleachery & PrintWorks, Inc,257 F.2d 235, 239 (C A. 4), cert demed 359 U S 911,The decision of the Board inPeterson Brothers, Inc.,144 NLRB 679, 683, states the criterion for acceptanceof an authorization card in a situation in which the words"only" or "solely" are not used. In that case, the Boardstated:We agree ... that the card signed by McElveendoes not validly designate the Union.... McElveenhad twice refused to sign a card at the solicitation ofunion representatives. The third time he was sol-icited they told him that signing a card would not af-fect his views with respect to the Union, that it didnot mean that he would be voting for it, and that if hewanted his card back he would be able to get it ifenough cards had been signed so as to get an elec-tion. It is clear that representations were made ...that the only reason he was being asked to sign a cardwas to help obtain an election, and that his originalopposition to the Union would not in any way becompromised if he signed a designation card.Examination of the decision in thePetersoncase illus-trates that the words "only" or "solely" were not used bythe solicitors of the cards.With the criterion for the judgment of the cardsestablished, we may turn to the pertinent testimony.John Harris, a qualified handwriting expert, testifiedthat in his opinion each of the cards here involved waswritten by the employee concerned. He had comparedeach card with certain sample signatures obtained fromtheCompany's records.Harriswas definite in histestimony as to all employees, except one, whose cardwas authenticated in another way and received inevidence.As mentioned previously, the General Counsel offeredevidence elicited from each employee as to the circum-stances under which the employee had signed the card.The Cardof Hans SchaerThis employee was called as a witness by the GeneralCounsel. Schaer is an alert young man who is a recent im-migrant from Switzerland. It would appear that he had agood education in his native land because at the time hetestified he had been in this country less than a year butspoke and understood plain, simple English quite well. Asone reads the typewritten record of his testimony, onemight be misled into thinking that this 'witness was con-fused; that would be a mistake. The only confusion inSchaer's testimony was not the fault of the witness butthe fault of counsel and the Trial Examiner, who occa-sionally forgot that Schaer's English vocabulary was notas extensive as those of us who were born to the lan-guage. As he testified Schaer asked for clarifications ofsuch words as "status" and "discussed." When thequestions were propounded in simple, plain English thewitness answered intelligently, candidly, and to the point.On direct examination by the General Counsel, Schaeras shown an authorization card purportedly signed byhim. The card of Schaer is in the same form as theN.L.R.B. v. Parma Water Lifter Co,211 F.2d 258, 261 (C.A. 9), certdenied 348 U.S 829,San Manuel Copper Corporation,120 NLRB 174;English Lumber Company,106 NLRB 1152,Forest Oil Corporation,14-RC-1455 [not reported in NLRB volumes]9SeeEnglewood Lumber Company,130NLRB 394;N L R.B vHarold W. Koehler, et al d/b/a Koehler's Wholesale Restaurant Supply,328 F.2d 770,773 (C A. 7). SNAP OUT BINDING & FOLDING INC.321authorization cards of all other employees. This card isunequivocal and reads as follows:AUTHORIZATION FOR REPRESENTATIONI, THE UNDERSIGNED, EMPLOYEE OFAUTOMATED FOLD. & BIN.COMPANYADDRESSAUTHORIZETHE BOOKBINDING & BIND-ERYWOMEN'S UNIONLOCALNO. 63-63 Ato represent me in negotiations for better wages andworking conditions.This authorization supersedesany similar authority previously given to any personsor organizations.MY SIGNATURE H. R. Schaer Date 1.6.66My Address 12216 SproulPhone -CityNorwalkKind of Work Perfect-Binder-Oper.Dept. Stitcher/Perfect-Binder MechanicPresent Wage Scale 3.35$Shift:Day X SwingGraveyardOn direct examination Schaer readily identified thecard, his signature, and the date. On cross-examinationSchaer said that he signed the card at a union meeting andhe thought that employee Jose Medina, Jr., was the per-son who gave the card to him to sign. This meeting washeld in the back room of a tavern. Schaer said thatGeorge Smith, the business representative of the Union,and other employees were present. When he was asked ifother authorization cards were passed out to people at themeeting, Schaer explained that he did not know, becausehe had another appointment so he left the meeting early.At the moment when he received his card, he was theonly one who was given a card. Schaer explained that hestarted to leave the meeting early to keep his other ap-pointment, when Jose Medina, Jr., gave him the card. Atthat point Schaer's testimony is as follows:Q. (By Mr. Yacullo) Were you told that thatauthorization card was only to get an election?A.That is all what I know, but I don't know whotold me this, but I know -I have known this alreadybefore when I heard this from other people, that thiscard is to get an election. That is all what I knowabout this card.A moment later Schaer testified as follows:Q. (By Mr. Yacullo)Did anyoneat thatmeetingtell you that yoursigning ofthe card was only to getan election?A. Right.Q. They told you that?A.Right.Q.Didmore than one person,as you remember,tell you that?A.Yes.Q.Do you remember Joe Medina, Jr., saying thatto you?A. It is possible, but I cannot remember exactly.Schaer then said that he was not sure that Jose Medina,Jr.,was the person who told him that the card was onlyfor the purpose of having an election. On furtherquestioning Schaer answered as follows:Q. (By Mr. Yacullo) But you are sure that morethan one employee at that meeting told you that itwas only to get an election?A. Right.A moment or two later Schaer,in answer to questionsby the TrialExaminer,testified that he started to leavethe meeting to keep his other appointment when he wascalled back by a person who he thought was Jose Medina,Jr. In regard to Jose Medina, Jr., Schaer testified as fol-lows:THE WITNESS: Somebody called me back, but Idon't know-I think it was Joe Medina, Jr., whocalled me back.And he was talking about this, signing the card,and I say, "Now, I will think it over until tomorrow."And he say, "Oh, you don't have to be - " he say,"We want this card. It has nothing to do with thevotes." That means that I vote for the Union, that isonly to get this election.At that point Schaer signed the card on the table at whichSmith, the business representative, and the other mem-bers of the group were sitting. After he signed the card hegave it back to Jose Medina, Jr.Schaer said that he did not pay much attention to thewriting on the card because he could not read Englishvery well and that he relied on what Jose Medina, Jr., andothers had told him about the card.On redirect examination, Schaer was asked if he had aconversation with Smith on that evening in regard to whatwould be done with the card after he signed it. Schaerthen testified as follows:A.He told me that this card is only for the Unionso that nobody else would see the card later, and thatis -as far as I know, that the -card, after the vote, itget throwed away. Nobody except the Union seesthis card, in other words.Employee Jose Medina, Jr., testified as to the same in-cident as follows:Q. (By Mr. Gora) Do you recall whether therewas a meeting held on that day?A. I believe there was.Q.Do you recall whether this was the meetingwhere you gave Mr. Schaer a card?A. I did, yes.Q.Did you explain to Mr. Schaer the purpose ofthe card?A. I did.Q.What did you say to Mr. Schaer, and what didMr. Schaer say to you?A. I told him that this card gave the union theright to represent him, and he did not fully un- 322DECISIONS OF NATIONAL ]LABOR RELATIONS BOARDderstand that, so I tried to explain it to him in thatthese cards would be sent into the Labor Board, andif we could show a majority, then we possibly couldget an election.Q.Yes?A.And he was kind of still hesitant.So I told him that Max would not see these cards,and I think this is what sold him. So he did sign it justbefore he left the meeting.Q.And he returned the card to you?A.No. At that time, he had walked around thetable and he was directly in front of me when he wasfilling it out, and he handed it to Mr. George Smith.Q.At any time did you tell Mr. Schaer that theonly reason for the card was to both-to obtain anelection?A.No, I did not. [Emphasis supplied.]In the above, it should be noted that George Smith wasthe business representative of the Union who was presentduring all the conversation of Schaer and Medina, Jr.Smith did not testify in this proceeding. Since he was inthe courtroom and available to testify on this point, anddid not, I draw the inference that if he did testify histestimony would not be favorable to the position of theGeneral Counsel or the Union. In my judgment, Schaerwas an honest, truthful witness who found himself slightlyhandicapped in testifying in English. Upon his testimonywhich certainly seems to be buttressed by that of Medina,Ifind that Schaer's authorization card should not becounted. From the testimony of both Schaer and Medina,it is clear that Medina told Schaer that "these cards wouldbe sent into the Labor Board," and if the Union "couldshow a majority then [the Union] possibly could get anelection." He was also told that these cards would not beshown to the Employer. There is no evidence in thetestimony of either witness that by signing the card,Schaer authorized the Union to do more than seek anelection. The promise of Smith to Schaer that the cardwould not be shown to Margolin, the Employer, pre-cluded in good faith any showing of it to Margolin asthe basis for a claim for recognition and bargaining.The Card of Burton Chase; the Series of ThreatsDirected toChase; -Chase'sCommunication ofThreats to EmployeesThis employee was called as a witness for the Re-spondent.Chase stated that his relationship with theUnion was marked by a series of threats. He testifiedthat when he was originally invited to attend the unionmeetings by employee Edwin L. Webb, he asked Webbwhat would happen if he did not go to the meetings.Webb replied that things would be made so unpleasantfor Chase in the plant that he would be forced to quit.Chase testified that he went to a couple of union meetingsand at one of them he signed an authorization card.On direct examination he testified that he signed hiscard in the course of a talk by Smith, the Union'sbusiness representative. He testified as follows:Q.Did Mr. Smith say that this card was only toauthorize an election?A. I could not say that he said it in those exactwords, but it was so stated more or less that it wasonly to authorize an election; that it had no bindingeffect on me if there was not an election, or if theshop did not become union, but this was not saiddirectly to me; it was said to everybody that waspresent.Chase was cross-examined on this aspect of histestimony but it remained unshaken.Chase also testified that at another union meetingSmith, the business representative, Webb, and other lead-ing union adherents were checking over the names of em-ployees who could be counted upon to vote in favor of theUnion. When they came to the names of employees Cid-dio and Hans Schaer, previously mentioned, Smith andWebb agreed that the two named employees were not fortheUnion and "must be gotten rid of." Chase askedWebb how Ciddio and Schaer could be gotten rid of andWebb replied by asking if Chase had ever heard ofsabotage.Webb then suggested that Chase "turn away"from the machine some of Ciddio's paper which wouldcause him to foul up the work of the machine.Chase further testified that a few days before the elec-tionWebb called him on the phone and said that he hadheard that Chase had "finked" on the Union. Then Webbsaid that he had better be sure, which way he voted,because he might find himself out of a job. Chase asked ifWebb was threatening him and Webb then replied that hewas not threatening. The men then discussed whetherChase had made an affidavit to the attorney for theRespondent.Webb accused Chase of doing that, butChase denied it. Then Webb said that Chase had bettermake up his mind as to how he would vote because Webbwould hate to see Chase come home sometime and findthat his wife and baby had been in an accident. Chasethen told Webb that if he was threatening him, that Chasewould be happy to meet Webb in the street and fight itout.Chase said that he glanced at the card but did not readit before he signed it.When Edwin L. Webb was called to the stand on thefirst occasion as a witness for the General Counsel, hewas asked only to identify his authorization card. WhenChase testified as to the various threats made against himby Webb, I suggested to the General Counsel that Webbshould be recalled to give his version of those events. Ondirect examination on his recall, Webb testified that atone meeting Schaer's name had come up and had beendiscussed.At that meeting Business RepresentativeSmith asked Webb how Schaer felt about the Union, washe for the Union or against it? Webb testified that he an-swered the question by saying that he thought Schaer"wanted to think about it" Webb testified that no onesaid that Schaer should be "gotten rid of" because Schaerup to that point had never said that he was for or againstthe Union. Webb also said that Ciddio's name came upunder the same circumstances of reviewing the prospec-tive voters.When Ciddio's name came up, Smith, thebusiness representative, said that Ciddio had a businessof his own at one time and, although he was a member ofthe Union before that, he had given up his membership.Webb said that a few days before the election he madea phone call to Chase. Webb explained that he was told 2days before the election that Burton Chase had evidentlyswitched sides, so he called Chase. He asked Chase if hehad changed sides. Chase replied that he had not changedsides, but that he did not know what to do; Chase saidthat when he talked to the union men he thought theUnion made sense, but when he talked to Margolin, theEmployer, he was not sure. Then Chase said that SNAP OUT BINDING & FOLDING INC.323whichever way the shop went, he thought he would losehis job. Then Webb told Chase that because Chasechanged sides the Union would no longer support ChasewithMargolin, because Margolin had told Webb on atleast three occasions that he wanted to fire Chase. ThenChase said that the only thing he could do was not vote.Webb testified that when the first conversation wasfinished, he waited a half hour and called Chase again. Inthis conversation Webb charged Chase with signing an af-fidavit forMargolin, which Chase denied. When Webbsaid that Chase had signed such an affidavit, Chase tookoffense at being called a liar and said he would be willingto meet Webb in the street and fight it out. Webb deniedthat he ever threatened bodily harm to Chase's wife orchild.Chase also testified, and this was confirmed by Mar-golin, that Chase reported the first two incidents ofthreats toMargolin.Margolin, at one of the employeemeetings run by the Company, asked Chase to tell theemployees of Webb's threats and the so-called suggestionof sabotage. Chase related the facts of these incidents tothe assembled employees.It is noteworthy that the General Counsel offered noevidence as to the fact of Chase's communication of thesethreats to the assembled employees at the meeting.It is also noteworthy again that Business Agent Smithdid not testify concerning what took place at the meetingin which the union adherents were counting prospectivevotes for and against the Union.The Card of Hazel WilliamsThis employee was called by the General Counsel. Shetestified on the subject of her authorization card, themeeting of the union adherents at which her card and thatof employee Alexander were signed, and she thendescribed the duties of Isabel Fisher in the bindery de-partment. On cross-examination, further facts concerningher signing of her authorization card were elicited. Shetestified that the card was passed to her in the course ofa meeting and that Smith, the business representative,told her that she "was not obligated under any conditionsby this card only that it was authorizing the union tospeak for us for better wages and working conditions.That is what I was told-all that I was told." Williamsthen admitted that on August 23 she gave an affidavit toa Board agent in which he had asked her a question rela-tive to the circumstances under which she had signed herauthorization card. The witness was then shown the fol-lowingparagraph in her statement,which sheacknowledged she had given to the Board agent:A. I have been shown an authorization card bythe Board agent, and the signature appearing thereonismy signature. I signed the card on October 28,1965, at Little Siberia. The card was given to me byGeorge Smith, who said that the signature on thecard was to have an election, that signing the card, itwould authorize the union to have an election for theunion to come in. Smith said no one would see thecards, because they would be on file, and I believe hesaidWashington.He did not say that the unionwould use the card for any further purpose, any pur-pose other than an election.On the basis of the testimony of Williams, I find thather card should not be counted. InMorris & Associates,Inc.,138 NLRB 1160, 1164, the Board stated that cards"secured on a representation of the union agent that`other than for the election, cards were not binding onpeople that signed them,' . . . were unreliable for the pur-pose of establishing the Union's majority status."The Cardof Bill HardisonThis employee was called as a witness by the GeneralCounsel. Hardison said that he signed his card at a meet-ing of union adherents on October 28, 1965. He said thatGeorge Smith gave the cards to the persons present whopassed them around. When asked what Smith said aboutthe purpose of the cards, Hardison testified, "He said thathe had to have enough signatures on the cards for him togo down and get an election." The General Counsel, amoment later, repaired the damage of the last answer byasking if Smith said "the only purpose for this cardwas - or this card is only to get an election." The witnessreplied in the negative. However, on further cross-ex-amination the witness answered as follows:Q. (By Mr. Yacullo) In the conversation you hadwith me on Monday, isn't it a fact that you told methat the only purpose for which you signed the cardand which Mr. Smith told you, was to get an elec-tion?A. That's right. The only reason I heard.Q. Then he did say to you that it was only to getan election?MR. GORA: Objection.The question has been asked and answered.TRIAL EXAMINER: I am not sure. I will overrulethe objection and let him answer.Q. Is that right?A.That's right.In the light of all the evidence as to the signing of thesecards, I find that this uncertain and contradictorytestimony of Hardison is insufficient to establish by a pre-ponderance of the evidence that the card authorized theUnion to represent Hardison. Therefore, I find thatHardison's card should not be counted.The Card of Jerry AlexanderThis employee's card was submitted in evidence uponthe testimony of Hazel Williams that she saw Alexanderappearing to fill out his card at the same time as she filledout her card at a union meeting. The signature of Alex-ander was also authenticated by John Harris, a qualifiedhandwriting expert. Alexander was unavailable as a wit-ness because he is presently on duty with the Army inKorea.Upon all the evidence in the case, I find that the card ofAlexander should be counted.The UntimelySignatureson the Cards of HerbertGorman and Carmie McKayThe Company contends that the authorization cards ofthese two employees were obtained at a time which wasafterthe Union's demand for recognition and the Com-pany's refusal of recognition and bargaining. At the hear-ing, counsel stipulated that the demand letter of theUnion was sent by George Smith on January 20 andreceived by Margolin in the ordinary course of the mailon January 21. Margolin testified credibly and withoutcontradiction that he actually received the demand letter 324DECISIONSOF NATIONALLABOR RELATIONS BOARD"in the early morning mail" and went to his attorney's of-ficewhere the reply letter was written and mailed thatday.The testimony of counsel for the Company cor-roborated this testimony of Margolin and further pin-pointed the drafting and sending of the reply letter tosometime around 11:30 a.m. on January 21.The authorization cards of Herbert Gorman and hisstepson, Carmie McKay, were not signed until around 4or 5 p. in. on J anuary 21.Edwin L. Webb testified that he went to the home ofGorman, accompanied by his wife, for the purpose ofsigning up Gorman and his stepson, Carmie McKay.Webb said that they arrived at the Gorman homesometime between 3 and 5 p.m. Gorman was home buthis stepson, Carmie McKay, was not. So Webb and hiswife waited for McKay to return. When Carmie McKayarrived at the home, he was given a card which hesigned and returned to Webb's wife. Nancy Webbtestified that she and her husband reached the Gormanhome around 3 or 4 p.m. and that they waited approxi-mately an hour for Carmie McKay to return home.On this visit both Gorman and McKay signed cardsfor the Union. However, it seems crystal clear thatthe signatures of Gorman and McKay were obtainedat least 4 or 5 hoursafterthe demand of the Unionfor recognition and bargaining was received by theCompany, and, indeed, some hoursafterrecognitionand bargaining had been refused by the Company.The Board has traditionally held that a union's majoritystatus in a unit must be determined as of the time that theunion demandsrecognition,and if the request for recogni-tion and bargaining is made by letter that the all importanttime for determination of the union's majority status is thetime at which the company receives the letter.8The record in this proceeding is barren of any later de-mand for bargaining made by the Union upon the Com-pany subsequent to the receipt of the original demandduring the morning of January 21. Therefore, the cards ofGorman and McKay may not be counted. All cases onthe point hold that the fact that the Union may have sub-sequently secured cards from employees in the unit isirrelevant.9 TheScottcase,supra,appears to be on allfours with the instant case.The Cards of Ed and Nancy WebbThe basis of challenging these cards is found in thetestimony of Margolin and employees Santiago andThomas. Margolin testified that some days after the elec-tion,Nancy Webb approached him in front of the plantand said she was sorry for all the trouble her husband andshe had caused Margolin. She then said that they wereforced to do what they did because Business Agent Smithhad said to her husband and her that they were far behindin their union dues and if they did not help in organizingthe Company, they would be blackballed by the Unionand they would not be able to get a job in the Los Angelesarea. If they assisted the Union, these back dues wouldbe cancelled.EmployeesMary Santiago and Nadine Thomastestified to similar conversations with Nancy Webb.Nancy Webb denied that she had told Margolin or theemployees that she was threatened as stated.8Rea Construction Company,137 NLRB 1769;Spitzer Motor Sales,Inc.,102 NLRB 437.Obviously, Ed and Nancy Webb had been members ofthe Union for a long time before the Union attempted toorganize the Company. Without making a finding as tothe fact of whether the threats related were made, I findthat as longtime members of the Union their cards shouldbe counted.The Alleged 8(a)(1) Conducta.The meeting of January 10Jose Medina, Jr., was one of the leading adherents ofthe Union. He was called as a witness by the GeneralCounsel. His testimony as to his signing of his authoriza-tion card has been referred to previously. Medina said hewas a folder operator at the time of the election. Medinatestified that on approximately January 10, which date isa few days after the Union filed its petition in therepresentation case, Kramer, the superintendent of theplant, told him and other employees that Max Margolin,the Employer, wanted to talk to the employees. Accord-ing to Medina, Margolin began by saying that he knewabout the union meetings that the employees were havingwithGeorge Smith and that he knew where thesemeetings were held, at Mary's Cafe. He then said thatunions were good and in fact his father had worked manyhours per day before unions were established. He saidthat the United States needed both union shops and nonu-nion shops. Margolin then said that if the Union came into his shop the employees, excluding Dick Kramer andIsabell Fisher, would be found not qualified to meet thestandards of the Union; that the employees were not jour-neymen and journeywomen and that the Union wouldreplace them with members of the Union who were notworking at the time. Then Margolin said that unions wereprejudiced toward Mexicans and Negroes and he quotedsome statistics concerning Negro membership in unionsin general and he pointed directly towards Medina andasked him if he knew the percentage of Mexicans in theUnion. Medina spoke up saying that he thought about 80percent of the Union's membership was Mexican, butMedina's wife Tess said that he did not know what he wastalking about.Medina became angry and lost track ofwhat Margolin was saying, but when he started to listenagain he heard Margolin say as far as he was concernedhe would close his doors if the Union came in. EmployeesWilliams,Birdsong, and Santiago corroborated thetestimony of Medina, Jr.,exceptto that part about Mar-golin saying that he would close his doors. Medina is theonly witness who testified to that statement.Called as a witness on behalf of the Company, MaxMargolin, its president, stated that early in January hecalled a meeting of his employees. According to Margolinhe told the assembled employees that he had tried to buildthe business on integrity and in treating all individualswithout prejudice, that he had always tried to find skilledworkers for his plant and he had no objection to any manor woman because of race, color, association, clubs, reli-gion, or union membership. Margolin said that he told theemployees about an article which he had recently read inone of the national magazines, which stated that in theoverall picture of unions in the United States, there wasa very small number of minority groups admitted as mem-BN L.R.Bv Rural ElectricCo, Inc.,296 F 2d 523, 524-525 (C.A.10). See alsoN L R B v Scott& Scott,245F 2d 926, 927-928 (C A 9). SNAP OUT BINDING & FOLDING INC.325bers to the unions. When Margolin said this, Jose Medina,Jr., seemed to take offense, and Medina said that in theUnion in Los Angeles minority groups had a preponde-rance of 80 percent in the membership. Robarge, anotherfolding machine operator, rose and told Medina, Jr., thatwas nonsense. Robarge said it was not true and was notclose to being true. When order was restored, Margolincontinued saying that his father had been a union man anda dedicated Socialist, who believed in fair pay for a day'swages and that all men were entitled to that. He then saidthat there was good and bad in everything includingunions. He then told them they had to figure out what wasgood for themselves. Margolin then said that he was wellaware of the Union and its rules and regulations concern-ing apprenticeship and journeymen. He then told the em-ployees that in order to become a journeyman, that anemployee had to have 5 years of experience at the trade.A male had to know how to handle more than one pieceof equipment and he had to be able to check out on theequipment and do a professional job. He told the em-ployees that a female had to be a member in good stand-ing for 3 years and had to qualify in all categories of herparticular field.Margolin then said that he thought IsabellFisher, whose experience had been extensive, would beable to qualify as a journeywoman, but he did not thinkthat any of the other girls could qualify. He said that atthat time he estimated that the Company had at least sixapprentices for each journeyman.As the basis for his knowledge on these points Mar-golin said that he received information periodically fromthe Printers Institute of America, an employer organiza-tion which sent material to employers. He said that hehad obtained the present scale of wages of the Union inthe Los Angeles area from Forbus, of the Printers In-stitute of America. At this point in his testimony the wit-ness produced a document entitled "Wage Scale andAgreement, Bookbinders and Bindery Women's LocalNo. 63, 63-A" and pointed out that section 10, coveringapprentices, said the following:APPRENTICESThe Employer shall not employ boys or girls as ap-prentices who are under 16 years of age.The ratio of male apprentices shall be based onthe number of journeymen regularly employed. Theratio of female apprentices shall be based on thenumber ofjourneywomen regularly employed.The ratio of apprentices to journeymen, includingproprietor members regularly working at the trade,shall be as follows:One (I) apprentice to 4 journeymen.Two (2) apprentices to 8 journeymen.Three (3) apprentices to 12 or more jour-neymen.Except that for each additional five (5)journeywomen employed over fifteen (15), one(1) additional apprentice may be added.Male apprentices shall be required to serve five (5)years apprenticeship, and female apprentices three(3) years apprenticeship;except as provided in Sec-tion 3 for specialized work. 10Margolin testified that he told the employees that theyshould give serious thought to this aspect of the area con-tract of the Union, since its enforcement might mean thatthey would be ineligible to work in the shop if the Unioncame in.Margolin denied that in the course of this speech hementioned Mary's Cafe or any other meeting place. Healso denied that he said he would close the plant if theUnion came in.b.The Alameda Inn incidentRuth T. Brown, named Varrin prior to her divorce,testifiedas a witness for the General Counsel. Sheidentified her authorization card and to some extentdescribed the work which Isabell Fisher performed.Brown testified that around the first of January, Margolininvited her and some other female employees to havedinner with him at a restaurant known as The AlamedaInn.At this dinner Margolin told all the girls that hewanted them to know that he had taken a 25-cent-per-hour raise away from Brown. Margolin had given Brownsuch a raise some 3-4 weeks before. When this dinnermeeting was over, Brown had a conversation with Mar-golin in his car in the parking lot. In this conversationMargolin said that he figured that Brown had somethingto do with the Union and that he knew Jose Medina, Jr.,did, and that he was the one that was causing all the trou-ble.Then Margolin said that it just wouldn't workbecause he would close the plant down before he wouldlet the Union get in.Margolin's version of this incident is far different. Mar-golin in his testimony stated that in approximately earlyDecember, Brown came to him and said that she was hav-ing a "rough time" because of the divorce she was getting,etc.Margolin knew of her straitened circumstances.Brown asked Margolin for a personal loan. Margolin re-jected the idea of the loan, but agreed to give Brown araise of 25 cents per hour, on condition that she keep theraise secret because he didn't want the other female em-ployees to become discontented. According to Margolinthe raise went into effect, but a few weeks later he noticedthat the other female employees were cool to him anddidn't give him their usual friendly greeting in the morn-ing.He inquired what was wrong and Isabell Fisher saidthat the girls were unhappy with Margolin because he hadgiven a raise to Brown of 25 cents an hour more than theother girls, and in their opinion Brown did not deservethat kind of money. Margolin decided to ask the girls tomeet with him at the Alameda Inn because he wanted toexplain to them why he had given Brown the raise. Whenthe girls met on this night, he asked Brown to tell the girlsin her own words the reason why Margolin had given herthe extra money; that he did not wish to speak, butwished her to. Brown then went on to tell the girls of herpersonal troubles and her involvement in a divorce inwhich her husband had left her destitute. Brown ex-plained that Margolin had agreed to give her a raise tem-porarily to help her out of her financial difficulties. At themeeting Margolin asked Brown if he hadn't asked her tokeep quiet about the raise because it had nothing to dowith her ability relative to the other girls ability. Brownadmitted that Margolin had made such a request. When10 Section 18 entitled "Conditions" and section 2 entitled "Employ-ment" should also be noted.308-926 0-70-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown finished, Margolin told Brown and the other girlsthat he felt that he had made a mistake, and for thatreason he was taking back the 25-cent raise he had givenBrown and he wanted the girls to know that they were allon an equal basis.Margolin said that as he left the restaurant, Browncalled him aside and asked to talk to him. They went out-side of the inn and because it was cold they both got intohis car. Brown proceeded to tell Margolin how sorry shewas about the whole incident. Margolin asked her whyshe had told the other girls about the raise after he hadasked her not to. She said that she was very sorry thatshe had done so, but had no excuse. Margolin deniedthat he had threatened to discharge Brown in the con-versation in the car or had threatened to close theplant, or that he said Medina, Jr., was the,cause of theunion trouble.c.The late January meetingLate in January, Margolin held another meeting ofemployees, this time at Automated. In his speech hetold the employees that the Company was losing or-ders,which it previously received, because of unionpressure on the Company's customers.A few days later, according to employee Birdsong,Margolin told a group of employees that the Union wasresponsible for their layoffs. According to employeeHosey, Margolin said that the Union would replace themwithmore experienced union members and that theUnion did not want any Negroes or Puerto Ricans asmembers. Hosey also testified that Margolin said that theUnion was made up of gangsters and that he would closedown both of his shops before he would allow it to comeinto his business.For his part, Margolin testified that he had escortedthese employees through the plant on this occasionbecause they had told him that they had some doubtsabout whether or not their layoffs were due to lack ofwork. He showed them that operations in the plant werepractically at a standstill and he told them that the Unionhad been going to customers of the Company and bring-ing pressure on the customers not to give their businessto the Company; that this boycott had been effective; andthat they had lost a good deal of business. Margolin toldthem that their layoff was due tothisactivity on the partof the Union (not the employee's activity as stated in thecomplaint). In his testimony Margolin said he was reluc-tant to name those customers who had withdrawn busi-ness from the Company at the request of the Unionbecause those companies did not want to be drawn intothis controversy, but when he was directed to name thecompanies by the Trial Examiner he said that Lubin ofParker and Sons, Steve Wirtzel of Western LithographCompany, and Miss Janet Gallagher of Moore BusinessFirms, had all told him that they were forced to withholdorders from his plants because of pressure from theUnion, with whom these firms had labor contracts. TheGeneral Counsel offered no evidence contrary to thistestimony.Margolin denied that he had made the statements at-tributed to him by employees Hosey and Birdsong.In the course of his testimony, Margolin admitted thaton January 26 he distributed a flyer or leaflet to the em-ployees. This leaflet was signed by an "Employee Com-mittee to Vote No." Margolin admitted that there was nosuch committee but that he received the flyer from thePrinters Institute and had distributed the flyer in the in-terest of management. This flyer issued by the nonex-istent committee urged the employees to vote against theUnion but I cannot perceive in it any threat of reprisal orpromise of benefit which would make it a violation of Sec-tion 8(a)(1) of the Act. Certainly this flyer constitutedgrounds for setting aside the election, but falls short ofbeing a violation of Section 8(a)(1) of the Act. 11d.The affidavit incidentsThe election was held on January 28 and thereafter theUnion filed objections. In investigating company chargesagainst the Union, counsel for the Company had inter-views with employees Birdsong and Hosey.Shirley Birdsong testified that after the election shewas called to the office and introduced to Victor F.Yacullo, counsel for the Company, by Margolin who thenleft.Yacullo assured her that the interview was con-fidential, and then asked her if the Union had threatenedher in any way before the election. She answered, "No,"but Yacullo acted as if he didn't believe her and continuedto ask her questions. She told him that at the unionmeetings everybody had treated her nicely. Meanwhile,Yacullo was writing out a statement which he asked herto sign. She said that she would not sign anything. Aftershe left the office she met Margolin and told him she hadnot signed the statement, and everything seemed to be"tense"andMargolin appeared "upset."He saidsomething about her being ungrateful, as she went backto her job.Employee Lorraine B. Hosey testified that shereceived two phone calls from Margolin in January orFebruary. In the first conversation, Margolin asked herif his lawyer could be present when she gave her state-ment to an agent of the Board. She said that he could.About a week later, Margolin called a second time andasked if she had given a statement to the Board. She saidthat she had. Then Margolin reminded her of her promiseand asked her why she had not called him when shereceived an inquiry from the Board. She replied that shehad changed her mind. Then he said, "After all I havedone for you." Hosey said he had not done anything forher.Then Margolin said, "As far as I am concerned, Ihave washed my hands of you, and Miss Birdsong, andyou are through." She asked him if he was threatening herand he replied, "No. No. I am not trying to threaten you,"but, "you better not go down to the Labor Board and tellthose people that I threatened you, because I have mywife here, and my lawyer here, and a tape recorder."Hosey said she was not going to tell anyone anything thatwas not true.Victor F. Yacullo, counsel for the Company, testifiedthat he interviewed Birdsong in his investigation of Case21-CB-2680, which the Company had filed against theUnion. He said that in his interview Birdsong told himthat at a union meeting Business Representative Smithhad told the people that if the Union got in, the people11Blue Flash Express, Inc ,109 NLRB 591 SNAP OUT BINDING & FOLDING INC.327who did not vote for the Union would lose their jobs.Hosey had been with her on that occasion. Birdsong toldYacullo that she would not sign an affidavit to that effectuntil she had talked it over with Hosey. Yacullo said thathe did not draft any statement in the course of the inter-view and he did not on that occasion ask Birdsong to signany affidavit.Yacullo testified in a straightforwardmanner. I credit his testimony. In his testimony Margolinstated that at one employee meeting Birdsong and Hard-ison asked him if it was true that if the Union got in theplant, those employees who voted against it would bedischarged.As to Hosey, Margolin in his testimony said thatHosey had said that his lawyer could be present when shegave her statement to a Board agent. Later he heard thatshe had given her statement to the Board agent withouthis lawyer being present. He phoned Hosey and askedher what had happened. Hosey said she had tried to noti-fyMargolin that the interview was coming up but couldnot locate him. Margolin said he could not understandthat because he was at either plant 10 to 12 hours per day.Then Hosey said, "Are you threatening me?" and per-sisted in that question. He denied that he threatened todischarge Hosey at any time.In his testimony employee Robarge said that about 2weeks before the election Margolin stopped at hismachine and asked him what he thought of the electioncoming up. Robarge replied that he did not "know muchone way or the other." In the course of further remarksMargolin said that he felt the Union was cutting off workfrom the shop and if he could prove it, he would have agood lawsuit against the Union.In his testimony Margolin said that when he hiredRobarge, both men knew that Robarge was a member oftheUnion.Margolin had asked about Robarge's ex-perience and it all was obtained in union shops. Margolinsaid that he never cared whether Robarge was a memberof the Union or not, and that his observation at this timewas a casual remark to Robarge about an item of interestto both men.It is undisputed that in one of the meetings duringJanuary conducted by Margolin for employees that heasked Burton Chase to relate how he had been threatenedby an adherent of the Union. Chase related the conversa-tion that he had with Webb concerning sabotage of thework of employees who were not in favor of the Union.In his speech Chase did not name Webb but otherwise hegave the contents of that conversation.The summary of evidence, set forth above, is not in-tended to be an extensive or exhaustive narrative of allthe testimony introduced by opposing counsel in thisproceeding which lasted for 5 trial days, and is spread infive transcript volumes of testimony. It is, however, anarration of the high points of testimony designed to givethe reader a fair picture of the opposing testimony, andthe important evidence upon which the case must turn.Whether any certain testimony or document is mentionedin this narrative or not, all testimony ano all documentshave been carefully considered. If any such are not men-tioned herein, the omission is only in the interest of brevi-ty.Concluding FindingsIt"has been set forth earlier in this report that I havefound Aviles to be a rank-and-file employee and foundthat several of the authorization cards could not, underexisting law, be counted as valid designations of theUnion. Therefore, it is found that at the time of theUnion's demand for recognition and bargaining it did notpossess majority status in the appropriate unit.It is also found that on January 21, 1966, the Companyrefused to recognize and negotiate with the Unionbecause it did "not believe that the Union represented anuncoerced majority of the Company's employees." It isfound that this refusal, for the reason stated, was ingood faith.For the. above reasons the paragraphsof the complaint alleging a violation of Section 8(a)(5)of the Act should be and hereby are dismissed.The 8(a)(1) violations present varying problems.Ifind that the Company committed no violation ofSection 8(a)(1) by Margolin's discussion of the areacontract of the Union with the employees and pointingout to the employees that under the area contractmany employees might not qualify to retain their jobs.It is undisputed that if the area contract, concerningthe required number of journeymen to be employed inrelation to apprentices, were applied to the Company'soperations that many of the employees could not qualifyfor work under the contract. George Smith, businessrepresentative of the Union, was present all through thehearing and he did not testify as to any special arrange-mentsby which the employees could continue to holdtheir jobs.Nor did the General Counsel show in anyother way how they could retain their jobs under theworking rules set forth in the area contract. I find that thediscussion of this phase of the situation by Margolin wasprotected by Section 8(c) of the Act and by the freespeech provision of the United States Constitution.In discussingunions ingeneral and their acceptance ofNegroes and Mexicans into membership, Margolin cer-tainly ventured upon very dangerous ground, but I canfind no allegation in the complaint that his introduction ofthat topic in his speech constituted a violation of Section8(a)(1).The topic seems to have been discussed by theemployees but Margolin's participation is not alleged tobe a violation in the complaint. In my judgment, thisdiscussion too is protected by Section 8(c) of the Act, forit is a notorious fact that many unions do not accept asmembers persons of some minorities. Until' unions havea better record in that regard, they will be plagued by ad-verse comment on the subject by employers and others.I can perceive no intimidation, restraint, or coercion inMargolin's introduction of this topic in his speech.It is undisputed that on January 26, 1966, Margolindistributed to employees a one-page "flyer" or "dodger"purporting to be issued by an "Employee Committee toVote No." This urged the employees to vote against theUnion. As previously stated, while the distribution of thisflyer might be cause for setting the election aside, I findit does not constitute a violation of Section 8(a)(1) of theAct.In the distribution of this flyer, Margolin, according tothe testimony of employee Nancy Webb, refused to giveher a copy of the flyer. The General Counsel alleged andcontended that this refusal by Margolin was an unfairlabor practice. I cannot perceive how this refusal could bean unfair labor practice violation of Section 8(a)(1). Itmight have been a discourtesy on the part of Margolin,but there is certainly no threat or promise in his conducton this occasion.It is undisputed that on January 28 the Companydistributed to the employees a one-sheet campaign 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDpamphlet overMargolin's signature.This pamphletstated what purported to be a comparison of the take-home pay of each unit employee as of that date and thetake-home pay of each unit employee if the Union wonthe election. The current pay was based on the 40-hourworkweek at straight time at the employee's currentrate. The projected paycheck was based upon a 35-hourworkweek at straight time at thesamehourly rate,minusdeduction of union dues, initiation fees, andassessments. These pamphlets could have been inter-preted by unit employees to mean that by selecting theUnion, the employees would lower their own wagesbut the pamphlet, on its face, was campaign literature,and while its argument might appear to be patentlyfallacious, that does not constitute a violation of Section8(a)(1).Margolin as a witness testified in a frank and candidmanner. I credit his testimony fully as to what was saidand done on the occasions on which he made speeches toemployees. I do not credit the testimony of employeeJose Medina, Jr., that in one of the speeches Margolinsaid that "he would close the plant if the Union came in"and that Margolin stated that he knew the union meetingswere being held at Mary's Cafe. In contrast with this, em-ployeesBrissette,Stevens,Fernandez,Aviles, andFisher, in addition to Margolin, testified credibly thatMargolin did not mention the closing of the plant or thefact that union meetings were being held at Mary's Cafe.On these points I find that Medina's partisanship has ledhim into false testimony.The testimony of Mrs. Brown as to the incident at theAlameda Inn is also rejected. As a witness her demeanorand bearing were not such as to impress one favorably.She seemed to be a disgruntled employee, who was vin-dictive toward Margolin, who had befriended her in thefirst instance, but who had found it necessary to take backher temporary raise. I do not credit her testimony.Employee Hosey testified that Margolin told her andother employees that the Union did not want anyNegroes or Puerto Ricans as members, that the Unionwas not composed of anybody but gangsters, and that "hewould close down both shops" rather than have theUnion come in. Hosey's bearing and demeanor did not in-spire confidence and she appeared hostile to Margolinand the statements she attributes to Margolin are not con-firmed by other witnesses. I do not accept Hosey'stestimony.On the conflict of testimony between Edwin L. Webband Burton Chase, I must resolve that in favor of Chase.As a witness Chase was straightforward, candid, and per-suasive.Webb admitted that meetings, conversations,and phone calls were made at the time and place relatedby Chase, but he tried to give these an innocent aspect. Iam not persuaded that they were innocent. On the contra-ry, I believe that Webb threatened Chase, just as Chaserelated. I deem this fact important, because part ofWebb's threat was imparted to all the employees in theappropriate unit in the course of Chase's remarks at oneof the company-employee meetings. Thus, the election at-mosphere for all employees was tainted by both the Em-ployer'sobjectionable election conduct and by theUnion's coercive threats, which were equally objectiona-ble. The Act guarantees that employees may choose theirrepresentative without such conduct by either the em-ployer or the union.I also find that Margolin's conversation with Robargedid not constitute a violation of Section 8(a)(1).12There has been much testimony reviewed in this casebut there has been a "thundering silence" from the vastmajority of employees. There were 41 employees; 20 ofthem signed cards for the Union. Strangely enough, theonly segment of these who heard threats from manage-ment was Medina, the union leader, who of all the em-ployees is the only one who heard Margolin at any meet-ing raise the traditional claim of organizing unions, "Hesaid if the Union came in, he'd close the plant."Of course, Brown said that Margolin also used thesame slogan-"that he would close the plant if the Unioncame in," but this occurred only at a time when Brownand Margolin werealone,in the car at the Alameda Innafterthe other girls had left the meeting. It is highly sig-nificant that no other employee corroborated thetestimony of either Medina or Brown in this regard. I ap-praise their testimony as false and therefore reject it.In like manner, employee Hosey attributed to Margolincertain statements; Birdsong, also a certain statement;and Hardison another statement, but none of these cor-roborated the other. The General Counsel apparentlygathered scraps of testimony from the bottom of the bar-rel to buttress his case, but the only employee-accusers ofMargolin are the leading union adherents, two of the girlsfirst laid off for lack of work because of the union boycott,and Brown, the destitute employee who talked too muchabout Margolin's charitable raise to her, which forced himto withdraw it.The employee witnesses produced by the Company didnot corroborate these employees in any particular. Nordid the union-oriented employees who testified as to theirauthorization cards and the duties of supervisors. Theremainder of the employees who voted in the secret elec-tion did not testify. Their silence is a factor when we viewthe case as a whole. I am sure that the General Counselin his investigation of this case interviewed practically allemployees, so, when the strongest items of evidencewhich he can produce are these isolated witnesses of du-bious veracity to isolated, uncorroborated statements, thetrier of the fact must conclude that the pattern of threats,coercion, and intimidation is more imagined than real;e.g.,Birdsong's testimony in the affidavit incident thatMargolin was "upset." Nothing can transform being "up-set" into an unfair labor practice. This is not the kind oftestimony upon which any person should be found guiltyof a violation of Federal law. This testimony has theclunk of contriviance and not the ring of truth.By inadvertence, earlier in this Decision it was notfound, as it is now, that the authorization card of BurtonChase was not a free, voluntary designation of theUnion and should not be counted in the determinationof majority.RECOMMENDED ORDERTherefore, for reasons stated above, the complaintherein should be and hereby is dismissed in its entirety.12BlueFlash Express, Inc,109 NLRB 591